Exhibit 10.5
Baldwin Jimek AB
Testvagen 16
S-232 37 Arlov, Sweden
Organization # 556263-4724
Tel: +46 40 43 98 00
Fax: +46 40 43 98 10


January 3, 2011


Peter Hultberg
Hippodromvagen 12
Loddekopinge 24650
Sweden


Dear Peter:


Pursuant to Section 10 of the agreement effective July 1, 2009 between you and
Baldwin Jimek AB (the “Company”)  which sets forth the terms of your employment
as Managing Director of the Company and Vice President Marketing, Sales and
Service of the Baldwin Group (the “Agreement”), the Agreement is hereby amended,
effective immediately, as follows:


1.           Paragraph 1 of the Agreement shall be deleted in its entirety and
the following substituted therefor:


1. DUTIES.  You shall be employed as the Managing Director/Vice President –
Global Sales and Marketing and will report directly to the President and CEO of
Baldwin Technology Company, Inc. (“BTI”) and as described in detail in the
position description provided to you and attached hereto as Exhibit A, shall be
responsible for the sales and marketing leadership with direct responsibility
for sales, marketing and key account management teams of BTI and all its
world-wide sales and marketing operations in Europe, Asia (including Japan) and
the Americas (the “Baldwin Global Group”).  The Managing Director/Vice President
– Global Sales and Marketing shall also direct and manage the overall affairs
and property of Baldwin Jimek AB and the Baldwin Global Group in compliance with
the law, this Contract of Employment, and the directions of BTI, of which
Baldwin Jimek AB is a wholly owned subsidiary.  The Managing Director/Vice
President – Global Sales and Marketing shall also be a member of the Baldwin
Leadership Team (BLT).


From time to time, the Company or President and CEO of BTI may change your
duties and responsibilities by adding to them or subtracting from them.


2.
Wherever the words “Vice President Marketing, Sales and Service” appear in the
Agreement, your new title of “Vice President – Global Sales and Marketing” shall
be substituted therefor.  Wherever the words Baldwin Group appear in the
Agreement, the term Baldwin Global Group shall be substituted therefor.

 
1

--------------------------------------------------------------------------------

 
 
All other sections of the Agreement shall remain in full force and effect as
originally agreed to.




for Baldwin Jimek AB


By: /s/Mark T. Becker_______________________
       Mark T. Becker
       Director




AGREED TO AND ACCEPTED:


/s/Peter Hultberg______________________
Peter Hultberg
 
2

--------------------------------------------------------------------------------

 
 
Baldwin Technology Company, Inc.


Title: Vice President – Global Sales & Marketing
Reports to: President & CEO
Location: Arlov, Sweden


Job Summary & Functions:
Reporting to the CEO, responsible for directing and managing the Company’s
global Sales, Marketing and Key Account Management activities for Baldwin’s
world-wide locations in Europe, Asia, Japan and the Americas in a manner
consistent with established business objectives.


Essential Duties and Responsibilities:


 
1)
Together with the CEO, develop the Company’s overall strategic direction of the
Company.  Work with other Baldwin Leadership Team members to align business
plans and strategies.



 
2)
Develop and implement the Company’s annual operating plan, short & long range
sales and marketing plans, pricing strategies, and customer relationship plans
in a manner that will enhance and increase the Company’s overall growth and
profit goals.



 
3)
Right-size the Company’s sales organization and cost structure to achieve target
returns.  Review and recommend strategic sales alliances where optimal versus
Company direct costs.

 
 
 
4)
Establish, properly staff, develop and evaluate performance levels of sales
teams to meet present and long-range plans of the group.  Lead in the management
of customer relationships, pricing guidelines and controls, sales incentive
systems, market needs assessment, sales/product training, working capital (A/R)
improvements, global standardization of sales and marketing materials
and  processes.



 
5)
Jointly with Product Management teams, develop and implement
product/market/customer strategies to drive growth.



 
6)
Direct and coordinate global operational activities through subordinate
supervision; establish annual objectives, provide feedback and performance
reviews and align compensation targets.



 
7)
Direct and coordinate global sales, marketing and key account management
activities through subordinate supervision; clarify, interpret and outline
objectives and assignments and maintain necessary follow-up to schedules and
budgetary targets.

 
3

--------------------------------------------------------------------------------

 
 
 
8)
Work with customers, V.P. Product Management and R&D and other sources to
identify key market needs and opportunities.  Assist in the development of new
product proposals based on sales, marketing and key account management input.



 
9)
Maintain liaison with other departments within the company especially with V.P.
– Global Operations, V.P. Global Administrative Services, and V.P. – Product
Management ands R&D.  Devote close attention to cases of an urgent or critical
nature and when warranted handle personally.  Contact key/critical suppliers and
visit customers and operation locations to promote and develop positive business
relations.



 
10)
Routinely issues report and analysis and conduct periodic presentations for the
company’s Board of Directors.



Nonessential Duties and Responsibilities:


Perform other sales & marketing and Company duties as required.
4